 



Exhibit 10.1
WAIVER AND CONSENT TO CREDIT AGREEMENT
     THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Consent”) is executed
and delivered as of this 20th day of March, 2006 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and AKORN (NEW JERSEY), Inc., an Illinois corporation (“Akorn New
Jersey”).
W I T N E S S E T H :
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. Akorn desires to repay in full all remaining Related Transactions
Subordinated Debt of the Companies in an aggregate principal amount not to
exceed $2,767,139.03, plus accrued and unpaid interest thereon in an amount not
to exceed $520,662.92.
     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the repayment of the Related Transactions Subordinated Debt,
subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (i) consent to Akorn’s repayment of all of its remaining
Related Transactions Subordinated Debt in an aggregate principal amount not to
exceed $2,767,139.03, plus accrued and unpaid interest thereon in an amount not
to exceed $520,662.92, and (ii) waive any Event of Default which would, if not
for the execution of this Consent, arise solely from (a) Akorn’s failure to
comply with Section 11.4(d) of the Credit Agreement resulting from the repayment
of the Related Transactions Subordinated Debt, (b) Akorn’s failure to comply
with Section 11.7 of the Credit Agreement by repaying the Related Transactions
Subordinated Debt, and (c) Akorn’s failure to comply with Section 2, Section 5
and Section 6 of each agreement collectively constituting the Related
Transactions Subordination Agreement resulting from the payment of the repayment
of the Related Transactions Subordinated Debt.
     2. Representations and Warranties. To induce the Administrative Agent and
the Required Lenders to execute this Consent, each Company represents and
warrants to the Administrative Agent and the Lenders as follows: (a) each
Company has all requisite power and authority to execute, deliver and perform
this Consent; (b) this Consent constitutes the legal, valid and binding
obligation of each Company, enforceable against each Company in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity; (c) the representations and warranties in the Loan Documents are true
and correct in all material respects with the same

 



--------------------------------------------------------------------------------



 



effect as though made on and as of the date of this Consent (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and (d) after giving effect to this Consent, no Unmatured Event of
Default or Event of Default exists.
     3. Conditions to Effectiveness. The effectiveness of this Consent is
expressly conditioned upon delivering to the Administrative Agent all of the
following in form and substance acceptable to the Administrative Agent: (a) this
Consent executed by each Company, the Administrative Agent and the Required
Lenders and (b) evidence of repayment in full of all remaining Related
Transactions Subordinated Debt.
     4. Affirmation. Except as specifically provided in this Consent, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver or forbearance of any Unmatured Event of Default or Event of Default or
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, or constitute a consent,
waiver or modification with respect to any provision of the Credit Agreement or
any of the other Loan Documents, and each Company hereby fully ratifies and
affirms each Loan Document to which it is a party. Reference in any of this
Consent, the Credit Agreement or any other Loan Document to the Credit Agreement
shall be a reference to the Credit Agreement as modified hereby and as further
amended, modified, restated, supplemented or extended from time to time. This
Consent shall constitute a Loan Document for purposes of the Credit Agreement
and the other Loan Documents.
     5. Counterparts. This Consent may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Consent by facsimile shall be effective as delivery of an original counterpart.
     6. Headings. The headings and captions of this Consent are for the purposes
of reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Consent.
     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     8. APPLICABLE LAW. THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.
     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all

-2-



--------------------------------------------------------------------------------



 



claims, causes of action, allegations or assertions that either Company has or
may have had at any time through (and including) the date of this Consent,
against any or all of the foregoing, regardless of whether any such claims,
causes of action, allegations or assertions are known to either Company or
whether any such claims, causes of action, allegations or assertions arose as a
result of the Administrative Agent’s or any Lender’s actions or omissions in
connection with the Credit Agreement, including any amendments or modifications
thereto, or otherwise.
[signature pages follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent has been duly executed and delivered as of
the day and year first above written.

            AKORN, INC.
      By:   /s/ Jeffrey A. Whitnell       Title:  CFO                AKORN (NEW
JERSEY), INC.
      By:   /s/ Jeffrey A. Whitnell       Title:  CFO                LASALLE
BANK NATIONAL ASSOCIATION, as Administrative
Agent and Lender
      By:   /s/ Patrick J. O’Toole       Title:  First Vice President           
 

 